2.	In the preliminary amendment filed April 17, 2020, the Listing of Claims incorrectly lists claim 134 as being both canceled and currently amended.  See page 8 of the preliminary amendment.  The examiner has annotated this sheet to recite “Claims 100-133 (canceled)”.  In the response to this Office action, Applicant is required to submit a new Listing of Claims including the above-discussed correction to the claim numbering.
3.	Applicant’s election without traverse of the invention of Group II, claims 28-30, 70, and 71, in the reply filed on March 9, 2021 is acknowledged.
Claims 1, 16, 33, 41, 44-47, 57-59, 74, 97, and 99 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on March 9, 2021.
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29, 30, and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  
6.	Claims 29 and 30 are objected to because of the following informalities:  At claim 29, line 5, “and” should be inserted before “wherein”.  At claim 29, line 6, the comma after “Å2” should be deleted.  At claim 30, line 2, “in” should be changed to “is”.  Appropriate correction is required.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 28-30, 70, and 71 are rejected under 35 U.S.C. 103 as being obvious over the Sharma et al article (PNAS, Vol. 111, pages 18601-18606) in view of Yamazaki et al (U.S. Patent No. 7,682,608), Ji et al (U.S. Patent Application Publication 2010/0068210), the Anraku et al article (Biochimica et Biophysica Acta, Vol. 1702, pages 9-17), and Alavattam et al (U.S. Patent Application Publication 2014/0314778).  The Sharma et al article teaches the use of all-atom molecular dynamics-generated time-averaged SASA to predict which tryptophan residues present in a monoclonal antibody will undergo oxidation.  Tryptophan residues with SASA values higher than 30%/80 Å2 are susceptible to oxidation.  See page 18604, column 1, second full paragraph, and Figure 3.  The Sharma et al article does not teach adding an anti-oxidation agent, such as N-acetyltryptophan, to such antibodies identified as susceptible to oxidation and then testing for stabilizing effects of the anti-oxidation agent in an AAPH-based assay.  Yamazaki et al teach stabilized antibody-containing preparations comprising acetyltryptophan, which acts to control the decrease in biological activity of the antibody.  The antibodies are preferably monoclonal.  In solution formulations, the concentration of the acetyltryptophan is more preferably 0.5-10 mM.  See, e.g., the Abstract; column 2, lines 19-27; and column 5, line 65 - column 6, line 18.  Ji et al teach pharmaceutical formulations comprising proteins wherein the proteins comprise aromatic amino acid residues susceptible to oxidation.  The proteins include antibodies comprising tryptophan residues.  A combination of methionine and an aromatic amino acid, preferably sodium N-acetyl tryptophanate, are added to the proteins in order to prevent oxidation of the tryptophan residues.  See, e.g., the Abstract and paragraphs [0012], [0046], [0053], and [0067].  The Anraku et al article teaches adding N-acetyl-L-tryptophanate to human serum albumin (HSA) in order to stabilize the HSA against thermal and oxidative stress, including oxidative stress with leads to oxidation of tryptophan residues.  See, e.g., the Abstract page 11, column 2, first full paragraph; and page 15, column 2, first full paragraph.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add N-acetyl-L-tryptophan to antibodies comprising tryptophan residues susceptible to oxidation and identified by the Sharma et al article, because it is desirable to prevent oxidation in antibodies which are to be used pharmaceutically, because Yamazaki et al and Ji et al teach that N-acetyl-L-tryptophan is known to be useful for stabilizing antibody compositions, and because Ji et al and the Anraku et al article teach that N-acetyl-L-tryptophan is known to be useful in preventing oxidation of tryptophan residues present in proteins.
It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to test the N-acetyl-L-tryptophan-containing antibody compositions suggested by the Sharma et al article in view of Yamazaki et al, Ji et al, and the Anraku et al article for stabilizer effectiveness in an AAPH-based assay, because it is routine in the chemical arts to test components in a composition for their effectiveness, and because Ji et al (see paragraph [0096]), the Anraku et al article (see the Abstract and section 2.4), and Alavattam et al (see paragraph [0286] and claims 38 and 42) teach that it is known to screen protein stabilizers in AAPH-based assays.
	The references applied above do not teach performing the AAPH-based assay using an incubation time and temperature of about 14 hours at about 40oC.  However, the Sharma et al article teaches performing its AAPH-induced Trp oxidation assays for 16 hours and 40oC.  See page 18606, column 2, first full paragraph.  Ji et al teach conducting their AAPH-based screening assays for 6 and 24 hours at 40oC.  See paragraphs [0098] and [0101].  The Anraku et al article teaches performing its AAPH-based screening assays for 1 or 24 hours at 37oC.   See section 2.4, first paragraph.  Alavattam et al teach performing their AAPH-based screening assays for 24 hours at 40oC.  See paragraph [0284].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal reaction times and temperatures for the AAPH-based screening assays suggested by the Sharma et al article, Ji et al, the Anraku et al article, and Alavattam et al, because time and temperature are art-recognized result-effective variables which are routinely determined and optimized in the chemical arts, and because the claimed times and temperatures are consistent with those taught in the prior art.
	With respect to the “wherein…” clauses in claims 28, 70, and 71, the recited correlation is not a positive process step required to practice the claimed method; and the claim method does not require that a formulation suitable for reduced oxidation of the polypeptide by produced and/or selected, i.e. the claim embraces a method in which both suitable and unsuitable formulations are tested.  Accordingly, the recited correlation is not given significant weight in evaluating the obviousness of the claimed method.
	As shown by the copy of the PNAS website page for the Sharma et al article, shown below, the publication date of the Sharma et al article is December 15, 2014:

    PNG
    media_image1.png
    499
    1075
    media_image1.png
    Greyscale
9.	The examiner maintains his position for the reasons set forth during prosecution of parent application 15/393,143.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
April 14, 2021